     Case 3:20-cv-00698-RCJ-WGC Document 30 Filed 08/23/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8

 9
10                              UNITED STATES DISTRICT COURT

11                                      DISTRICT OF NEVADA

12
      DIANA FRANKLIN,                           ) Case No: 3:20-cv-00698-RCJ-WGC
13                                              )
14                                              )
                          Plaintiffs,           ) ORDER OF DISMISSAL
15       vs.                                    ) WITH PREJUDICE
                                                )
16                                              )
      ENGINEERING SUPPORT                       )
17    PERSONNEL, INC.                           )
18                                              )
                                                )
                      Defendants.
19                                              )
      ________________________________
20

21          Defendant Engineering Support Personnel, Inc., and Plaintiff Diana Franklin, by and
22
                                                           28




     through their respective attorneys of record, Peter E. Dunkley, Esq., and Terri Keyser-
23   Cooper, Esq., HEREBY STIPULATE AND AGREE, pursuant to Fed. R. Civ. P. 41(a)(2),
24   and pursuant to the terms in the Settlement Agreement, which the parties have executed,
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
 1




25   the complaint shall be dismissed, with prejudice, each party bearing their own costs and
26   attorney fees.
27

28

                                             Page 1 of 2
     Case 3:20-cv-00698-RCJ-WGC Document 30 Filed 08/23/21 Page 2 of 2



 1   DATED this 20th day of August 2021.        DATED this 20th day of August 2021.

 2   LIPSON NEILSON P.C.                        LAW OFFICE OF TERRI KEYSER-
                                                COOPER
 3

 4         Peter E. Dunkley                         Terri H. Keyser-Cooper
     By:_______________________________         By:____________            _______
 5   JOSEPH P. GARIN, ESQ.                      TERRI H. KEYSER-COOPER, ESQ.
     Nevada Bar No. 6653                        Nevada Bar No. 3984
 6   JESSICA A. GREEN, Esq.                     125 Edgewater Parkway
     Nevada Bar No. 12383                       Reno, NV 89519
 7   PETER E. DUNKLEY, ESQ.                     (775) 337-0323
     Nevada Bar No.11110
 8   9900 Covington Cross Drive, Suite 120      Attorney for Plaintiff Diana Franklin
     Las Vegas, Nevada 89144
 9   (702) 382-1500

10   Attorneys for Defendant Engineering
     Support Personnel, Inc
11

12

13         IT IS SO ORDERED:

14

15
           ______________________________
16         UNITED STATES DISTRICT JUDGE
17

18
           DATED: August 23, 2021.
19

20

21

22
                                                         28




23

24
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
 1




25

26
27

28

                                           Page 2 of 2
